Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 1 of 11 PageID #: 8067



    John G. Balestriere
    Jillian L. McNeil
    Brian L. Grossman
    BALESTRIERE FARIELLO
    225 Broadway, 29th Floor
    New York, New York 10007
    Telephone:     (646) 912-8463
    Facsimile:     (212) 208-2613
    jillian.mcneil@balestrierefariello.com
    Attorneys for Plaintiffs

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    HILLARY LAWSON, KRISTINA
    HALLMAN, STEPHANIE CALDWELL,                              Case No.: 1:17-cv-06404
    MOIRA HATHAWAY, MACEY SPEIGHT,                            (BMC)(SMG)
    ROSEMARIE PETERSON, and LAUREN
    FULLER,
                                                              PLAINTIFFS’ 56.1 STATEMENT
                                  Plaintiffs,                 OF UNDISPUTED FACTS

                   – against –

    HOWARD RUBIN, JENNIFER POWERS,
    and the DOE COMPANY.

                                  Defendants.



           Pursuant to Local Rule 56.1 of the United States District Courts for the Southern and

    Eastern Districts of New York (“Local Civil Rules”) and Rule 56 of the Federal Rules of Civil

    Procedure, Plaintiffs Hillary Lawson (“Lawson”), Kristina Hallman (“Hallman”), Moira

    Hathaway (“Hathaway”), Macey Speight (“Speight”), Rosemarie Peterson (“Peterson”), and

    Lauren Fuller (“Fuller”), submit the following statement of undisputed, material facts as to which

    they contend there are no genuine issues to be tried:
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 2 of 11 PageID #: 8068



             1.      Starting in approximately 2009 or 2010, Defendants Rubin and Powers began their

    human trafficking venture by inviting women from across the United States to travel to New York

    to meet Defendant Rubin. (Deposition Transcript of Moira Hathaway, September 20, 2018, Exhibit

    A1 (“Hathaway Dep.”) at 36:17–21.)

             2.      In the early years of this venture, Rubin would meet the women at hotel rooms

    across New York City. (Deposition Transcript of Howard Rubin, October 25, 2018, Exhibit B

    (“Rubin Dep.”) at 103:3–9, 116:6–14; Deposition Transcript of Jennifer Powers, October 16, 2018,

    Exhibit C (“Powers Dep.”) at 98:15–99:13.)

             3.      Later in the venture, Rubin began renting an apartment at                                      ,

    where he converted the second bedroom to a Bondage, Domination, Sadism and Masochism

    (“BDSM”) dungeon. (Rubin Dep., Exhibit B at 100:5–101:13; Powers Dep., Exhibit C at 140:8–

    16; Deposition Transcript of Stephanie Shon, October 10, 2018, Exhibit D (“Shon Dep.”) at 56:15–

    57:2.)

             4.      Once in New York, the women would typically meet with Powers, who would

    present them with a document purporting to be a non-disclosure agreement (“NDA”). (Powers

    Dep., Exhibit C at 115:14–119:5.)

             5.      After Powers had the women sign the document, Rubin would meet with the

    women, generally get them intoxicated or provide them narcotics, and then beat and rape them.

    (See e.g., Hallman Dep. at 143:12-24; Lawson Dep. at 83:5-9; 86:2-24; 88:18-89:8; Peterson Dep.

    at 259:19-260:16; Speight Dep. at 57:17-58:7; Fuller Dep. at 115:17–23 (regarding Fuller’s

    drinking on the day of the assault); Id. at 143:9-146:17 (Rubin sexually assaulting Fuller with an

    object after Fuller said the safe word).


    1
     All exhibits are attached to the Declaration of Brian L. Grossman in Support of Plaintiffs’ Memorandum of Law in
    Support of Motion for Partial Summary Judgment as to Defendants’ Affirmative Defenses and Counterclaims.


                                                           2
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 3 of 11 PageID #: 8069



           6.      The NDA was drafted by                                                        . (Rubin

    Dep., Exhibit B at 185:5–13; Powers Dep., Exhibit C at 82:3–19.)

           7.      After Rubin hired former-Defendant Yifat Schnur (“Schnur”), Rubin had Schnur

    review the NDA to ensure it was adequate. (Rubin Dep., Exhibit B at 194:3–195:23.)

           8.      Schnur did not end up making any changes to the NDA. (Rubin Dep., Exhibit B at

    194:15–196:17.)

           9.      The NDA stated, in part, that “[i]n return for the payment of an agreed upon fee, I

    have voluntarily agreed to engage in sexual activity with (Rubin) . . . .” (insertion in original) (See

    Hallman Nondisclosure Agreement, August 22, 2016, Exhibit J (“Hallman NDA”); Hathaway

    Nondisclosure Agreement, January 21, 2015, Exhibit K (“Hathaway NDA”); Lawson

    Nondisclosure Agreement, August 22, 2016, Exhibit L (“Lawson NDA”); Peterson Nondisclosure

    Agreement, September 25, 2014, Exhibit M (“Peterson NDA”); Fuller Nondisclosure Agreement,

    March 7, 2016, Exhibit N (“Fuller NDA”); and Speight Nondisclosure Agreement, October 12,

    2015, Exhibit O (“Speight NDA”) (each an “NDA”, collectively the “NDAs”).)

           10.     Defendants had the Plaintiffs sign the NDAs prior to “any physical sexual

    interaction.” (Rubin Dep., Exhibit B at 182:3–20.)

           11.     Powers, not Rubin, typically had the victims of the venture sign the NDAs. (Powers

    Dep., Exhibit C at 116:18–118:25.)

           12.     Plaintiff Hathaway first met Rubin in 2009 or 2010 (Rubin Dep., Exhibit B at

    198:16–18; Hathaway Dep., Exhibit A at 36:17–21.)

           13.     Hathaway and Rubin began seeing each other in hotel rooms in New York City in

    a consensual relationship. (Hathaway Dep., Exhibit A at 73:9–23; 76:16–78:2; 85:8–18.)




                                                      3
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 4 of 11 PageID #: 8070



           14.    Rubin paid for Hathaway to be flown into and out of LaGuardia and Newark

    Airports (Jennifer Powers Production Bates Nos. JP_0000668–JP_0000670, May 16, 2015,

    Exhibit P, (“Hathaway Itinerary.”); Hathaway Dep., Exhibit A at 90:10–91:8.)

           15.    Hathaway met with Rubin on or about January 21, 2015. (Hathaway NDA, Exhibit

    K.)

           16.    Hathaway last saw Rubin in 2017. (Hathaway Dep., Exhibit A at 121:21–25.)

           17.    Plaintiff Peterson first met Rubin in 2011 when a woman named          booked her

    to travel from California to New York to meet Rubin, at Rubin’s request. (Peterson Dep., Exhibit

    G at 44:3–46:8; 60:7–16; 61:10–63:13.)

           18.    The first time Peterson met Rubin was at a hotel in New York City with two other

    women. (Peterson Dep., Exhibit G at 103:2–11.)

           19.    During that first encounter, Peterson was nervous and Rubin instructed one of the

    other women to crush up a pill and put the pill in Peterson’s drink to calm her down. (Peterson

    Dep., Exhibit G at 105:16–107:6.)

           20.    After Peterson took the drugs, she became more nervous and ultimately left the

    hotel room. (Peterson Dep., Exhibit G at 111:12–112:12.)

           21.    Peterson did not see Rubin again until years later when she coincidentally ran into

    him at a restaurant in New York City. (Peterson Dep., Exhibit G at 147:17–148:22.)

           22.    Peterson and Rubin had a non-sexual relationship after that chance encounter for a

    period of time. (Peterson Dep., Exhibit G at 153:18–154:19; 172:16–20.)

           23.    But that relationship changed when Peterson met with Rubin on September 25,

    2014. (Peterson Dep., Exhibit G at 234:20–235:22; Peterson NDA, Exhibit M.)




                                                   4
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 5 of 11 PageID #: 8071



           24.     For at least three years, Rubin continued to provide Peterson oxycodone and would

    use the meeting as an excuse to beat and rape her, creating a cycle whereby Peterson would come

    to Rubin for oxycodone and Rubin would beat and rape Peterson causing her to want more

    oxycodone to deal with the pain. (Peterson Dep., Exhibit G at 283:9–284:25; 286:5–289:7.)

           25.     Plaintiff Fuller first met Rubin on March 7, 2016, after her friend               —

    who was a recruiter for Rubin—convinced her to travel to New York to meet Rubin. (Fuller Dep.,

    Exhibit I at 76:16–77:23; Fuller NDA, Exhibit N.)

           26.     Upon arriving in New York City,              and Fuller drank all day before Rubin

    arrived at the apartment and presented Fuller with an NDA to sign. (Fuller Dep., Exhibit I at

    107:16–110:21; 113:9–22; 115:4–116:11; Fuller NDA, Exhibit N.)

           27.     After he provided the NDA, Rubin brought Fuller into his dungeon. (Fuller Dep.,

    Exhibit I at 119:5–121:23; 129:15–130:22.)

           28.     Fuller asked Rubin to stop and said the safe word almost immediately upon Rubin

    beginning his BDSM activities. (Fuller Dep., Exhibit I at 143:9–146:17.)

           29.     Plaintiffs’ expert, Park Dietz, opined that “it is preferable that the submissive

    choose her own safe word that she is unlikely to forget when needed” (Expert Report of Park Dietz,

    November 5, 2018, Exhibit Q, at 17), but Rubin decided which safe words would be used. (Rubin

    Dep., Exhibit B, at 85:12–15.)

           30.     Despite Fuller using the safe word, Rubin did not stop, and instead penetrated Fuller

    with an object, and did not allow Fuller to leave the dungeon until after she asked him to stop

    numerous times. (Fuller Dep., Exhibit I 143:9–146:17.)

           31.     Plaintiff Speight first met Rubin in 2015. (Speight Dep., Exhibit H at 47:23–49:16.)




                                                     5
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 6 of 11 PageID #: 8072



            32.       Speight was introduced to Rubin by former Defendant—and Rubin recruiter—

    Stephanie Shon (“Shon”), who Speight met in Atlanta, Georgia. (Speight Dep., Exhibit H at 36:7–

    9; 41:21–42:2.)

            33.       Powers booked Speight’s flight into and out of LaGuardia Airport. (Speight Dep.,

    Exhibit H at 48:14–19.)

            34.       Speight met with Rubin on or about October 12, 2015. (Speight Dep., Exhibit H at

    49:4–50:2; Speight NDA, Exhibit O.)

            35.       Speight travelled to New York City approximately a dozen times to meet with

    Rubin. (Speight Dep., Exhibit H at 187:18–23.)

            36.       On at least a few of those occasions, Speight was injured. (Speight Dep., Exhibit H

    at 94:23-95:3.)

            37.       Plaintiff Lawson first met Rubin in 2016. (Lawson Dep., Exhibit F at 62:15-63:17.)

            38.       Stephanie Shon contacted Lawson on Instagram and both Shon and Jennifer Powers

    asked Lawson if she wanted to make money to take fetish style photographs. (Lawson Dep.,

    Exhibit F at 42:4–13; 45:3–20; 51:11-13; 347:14-22.)

            39.       Lawson initially declined but later accepted after learning that her friend, Plaintiff

    Hallman, had also been contacted by Shon with the same proposition. (Hallman Dep., Exhibit E

    at 67:16–69:5; 70:21–71:12.)

            40.       Hallman and Lawson determined that they would travel to New York together to

    meet Rubin. (Hallman Dep., Exhibit E at 70:21–71:12.)

            41.       Powers booked Lawson’s flight into and out of John F. Kennedy Airport. (Lawson

    Dep., Exhibit F at 286:5–12; Lawson Flight Itinerary, August 18, 2016, Exhibit R (“Lawson

    Itinerary”).)




                                                        6
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 7 of 11 PageID #: 8073



           42.      Lawson met with Rubin on or about August 22, 2016. (Lawson NDA, Exhibit L.)

           43.      Lawson was beaten and raped by Rubin after Rubin gave her alcohol. (Lawson

    Dep., Exhibit F at 83:5–9; 87:8–88:24.)

           44.      Lawson returned to New York City a few months later. (Lawson Dep., Exhibit F at

    133:8–136:11.)

           45.      Rubin assuaged Lawson’s fears when Rubin asked to meet Lawson in the middle

    of the day for lunch, and treated Lawson very nicely. (Lawson Dep., Exhibit F at 134:16–136:19.)

           46.      But when Lawson returned to the apartment, Rubin acted even more egregiously

    than he had on Lawson’s first meeting, leading to Rubin inserting a cattle prod into Lawson’s

    vagina without Lawson’s consent, amongst other acts of assault and rape. (Lawson Dep., Exhibit

    F at 166:17–22.)

           47.      Plaintiff Hallman first met Rubin in August 2016. (Hallman Dep., Exhibit E at

    79:22-80:25.)

           48.      Stephanie Shon contacted Hallman on Instagram and asked Hallman if she wanted

    to make money to take fetish style photographs. (Hallman Dep., Exhibit E at 61:7–25; 81:2–21.)

           49.      Hallman initially declined but later accepted after learning that her friend, Plaintiff

    Lawson, had also been contacted by Shon with the same proposition. (Hallman Dep., Exhibit E at

    67:16–69:5; 70:21–71:12.)

           50.      Powers booked Hallman’s flight into and out of LaGuardia Airport. (Hallman Dep.,

    Exhibit E at 74:19–75:24; 99:3–14; Hallman Flight Itinerary, August 18, 2016, Exhibit S

    (“Hallman Itinerary”).)

           51.      Hallman met with Rubin on or about August 22, 2016. (Hallman Dep., Exhibit E at

    106:4–107:10; Hallman NDA, Exhibit J.)




                                                      7
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 8 of 11 PageID #: 8074



            52.    Hallman did not believe that the reason for her visit with Rubin was to have sex for

    money. (Hallman Dep., Exhibit E at 76:13–21; 84:23–85:6.)

            53.    Rubin tied Hallman and Lawson up with black tape or rope and, when Hallman

    protested, Rubin hit her in the face. (Hallman Dep., Exhibit E at 135:12–136:7.)

            54.    While Hallman was tied up, and unable to consent, Rubin engaged in sexual

    intercourse with her. (Hallman Dep., Exhibit E at 135:12–136:7.)

            55.    Hallman returned to New York to meet Rubin on two other occasions: once with

    former-Plaintiff Caldwell (Hallman Dep., Exhibit E at 198:25–199:13) and once with a woman

    named              . (Hallman Dep., Exhibit E at 220:23–221:7.)

            56.    On the first of these two occasions, Rubin again assaulted and raped Plaintiff

    Hallman, including punching Hallman in the head so hard that she lost consciousness. (Hallman

    Dep., Exhibit E at 143:12–24.)

            57.    When Hallman returned with             Hallman was so fearful of Rubin that she

    became sick and required hospitalization. (Hallman Dep., Exhibit E at 228:3-24.)

            58.    Hallman and Lawson were presented with the NDAs on August 22, 2016, which

    was their first meeting with Rubin. (Lawson NDA, Exhibit L; Hallman NDA, Exhibit J.)

            59.    No present claim is based on misconduct which took place prior to November 2,

    2007 (ten years before the filing of the Complaint)—or before February 20, 2008 (ten years from

    the filing of the Amended Complaint). (Hallman Dep., Exhibit E at 77:3-11; Lawson Dep., Exhibit

    F at 65:11–15; Peterson Dep., Exhibit G at 57:20–24; Hathaway Dep., Exhibit A at 36:17–21;

    Speight Dep., Exhibit H at 48:14–19; Fuller Dep., Exhibit I at 90:12-19.)




                                                    8
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 9 of 11 PageID #: 8075



           60.     Former Plaintiff Caldwell entered into an additional agreement with Rubin entitled

    “General Release Agreement” on October 4, 2016. (Rubin Production Bates Nos. HR000082–

    HR000085, October 4, 2016, Exhibit T.)

           61.     Rubin or Powers showed the NDAs to women that came to his apartment prior to

    “any physical sexual interaction.” (Rubin Dep., Exhibit B at 182:3–20; see also Powers Dep.,

    Exhibit C at 116:18–118:25.)

           62.     Most (if not all) Plaintiffs flew through airports located in Queens County, New

    York. (Hallman Itinerary, Exhibit S; Hathaway Itinerary, Exhibit P; Lawson Itinerary, Exhibit R;

    Speight Flight Itinerary, October 11, 2015, Exhibit U.)

           63.     The NDAs contain provisions stating:

           In return for the payment of an agreed upon fee, I have voluntarily agreed to engage
           in sexual activity with (Rubin) including Sadomasochistic (SM) activity that can be
           hazardous and on occasion cause injury to my person. The activity in question may
           be undertaken on this date, dates prior to this date and on dates in the future. This
           Agreement is intended to cover each of the dates in question and a new agreement
           is not required for each subsequent date. (NDAs, Exhibits J, K, L, M, N, and O
           (emphasis added).)

           64.     The NDAs do not contain opt-out provisions. (See generally NDAs, Exhibits J, K,

    L, M, N, and O.)

           65.     Certain Plaintiffs were either drinking, on drugs, or both when they were provided

    the NDA. (See, e.g., Fuller Dep., Exhibit I at 113:9 – 22; 115:17–23; Speight Dep., Exhibit H at

    54:24-55:8; 57:17-58:7.)

           66.     Other than Rubin, only Plaintiffs are mentioned by name in the NDAs. (See NDAs,

    Exhibits J, K, L, M, N, and O.)

           67.     While Powers had all of the Plaintiffs but Fuller sign the NDAs, the NDAs do not

    name or otherwise mention Powers. (See NDAs, Exhibits J, K, L, M, N, and O.)




                                                    9
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 10 of 11 PageID #:
                                   8076


         68.     None of the agreements refer to Powers by name, let alone confer a benefit or

  performance directly to Powers. (Id.)

         69.     Plaintiff Lawson did not know the other Plaintiffs and had not spoken to the other

  Plaintiffs—aside from Plaintiff Hallman—about Rubin or this case. (Lawson Dep., Exhibit F at

  343:24–344:2 (“Q. Do you know the real names of all the other plaintiffs in this case? A. No.”),

  345:22–346:5 (“Q. And now, have you ever had any electronic communications with [Speight]?

  A. No. Q. Do you know who [Speight] is? A. I’ve heard that name before. I know she’s a model

  but, no. Q. Have you ever met her? A. No.”), 346:6–347:6 (“Q. Have you had any electronic

  communications with [Fuller]? A. Not in a very long time. Q. ‘Very long time,’ what do you mean

  by that? A. Years. Q. Like before 2016? A. I don’t want to guess, but if I was to guess, I would

  say yes. But I don’t want to guess.”), 347:7–9 (“Q. Have you ever communicated electronically

  with [Hathaway]? A. I don’t know that person.”), 347:10–13 (“Q. And we just talked about it, but

  do you know who [Peterson] is? Is that name familiar to you? A. No.”).)

         70.     Plaintiff Hallman met Defendants for the first time after Plaintiffs Hathaway,

  Speight, Fuller, and Peterson met Defendants. (Compare Hallman Dep., Exhibit E at 77:3-11, with

  Peterson Dep., Exhibit G at 57:20–24, Hathaway Dep., Exhibit A, at 36:17–21, Speight Dep.,

  Exhibit H at 48:14–19, and Fuller Dep., Exhibit I at 90:12-19.)




                                                 10
Case 1:17-cv-06404-BMC-SMG Document 244-2 Filed 02/21/19 Page 11 of 11 PageID #:
                                   8077


  Dated: New York, New York
         February 13, 2019



                                            John G. Balestriere
                                            Jillian L. McNeil
                                            Brian L. Grossman
                                            BALESTRIERE FARIELLO
                                            225 Broadway, 29th Floor
                                            New York, New York 10007
                                            Telephone:      (646) 912-8462
                                            Facsimile:      (212) 208-2613
                                            brian.grossman@balestrierefariello.com
                                            Attorneys for Plaintiffs




                                       11
